The Court
(nem. con.) was of opinion that inasmuch as the warrant in this ease was for a debt under five dollars, and the justice professed to act in a case of debt within his jurisdiction, his having received the bond in evidence did not deprive him of jurisdiction in the case. Paul claimed of S. Mickum two and one half dollars as a debt; for this the justice issued his warrant. The question, whether Mickum was indebted to Paul in that sum, was a question within the jurisdiction of the justice. It might have been supported by proper evidence; and the admission of improper evidence could only be ground of reversal upon appeal, if an appeal were given, but did not oust the justice of his jurisdiction.